Citation Nr: 0701135	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1971 to June 1974 
and from January 6, 1975 to July 15, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This claim was previously before the Board in November 2004.  
The veteran subsequently appealed this claim to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated June 21, 2005, it was noted that a joint motion 
to remand was filed and granted.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West Supp. 2005); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002, 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is in receipt of a single 10 percent rating 
for bilateral tinnitus under Diagnostic Code 6260, argues 
that because he has tinnitus in both ears, he should be 
awarded separate 10 percent ratings for each ear.  

Historically, VA has evaluated tinnitus as a single 
disability, with a maximum rating of 10 percent, whether 
bilateral or not.  However, prior to June 13, 2003, 
Diagnostic Code 6260 did not explicitly state that tinnitus 
could only be assigned a single 10 percent disability rating; 
it simply provided that recurrent tinnitus warranted a 10 
percent rating.  38 C.F.R. § 4.87, DC 6260 (1999).  Before 
1999, a 10 percent rating was assigned only when there was 
persistent tinnitus as symptom of head injury, concussion or 
acoustic trauma.  38 C.F.R. Part 4, Code 6260 (1998).  

In November 2002, VA proposed to revise Diagnostic Code 6260 
to "state more explicitly" the manner in which tinnitus was 
to be evaluated.  "The intended effect of this action is to 
codify current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10-percent 
evaluation, whether it is perceived in one ear, both ears, or 
somewhere in the head."  67 Fed. Reg. 59,033 (September 19, 
2002).  In support of its position, VA cited to medical 
studies, and observed that "true" tinnitus, defined as 
"the perception of sound in the absence of an external 
stimulus," appeared to arise from the brain rather than the 
ears. 

VA adopted the proposed amendments, effective June 13, 2003.  
Diagnostic Code 6260, which already provided for a rating of 
10 percent for recurrent tinnitus, was revised to include 
explanatory notes; the second note, pertinent to this appeal, 
reads:  "Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2005).

Additionally, in a precedent opinion, VA's Office of General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 13, 2003, likewise "authorized a single 10% disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  Separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code."  VAOPGCPREC 2-2003 
(May 2003).  

Subsequently, however, in 2005, the United States Court of 
Appeals for Veterans Claims (Court) found that the pre-June 
2003 versions of Diagnostic Code 6260, when considered in 
conjunction with 38 C.F.R. § 4.25(b), required that bilateral 
tinnitus be rated separately for each ear.  Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and stayed adjudication of claims and 
appeals affected by this decision, e.g., claims for 
evaluations in excess of 10 percent for tinnitus filed before 
June 13, 2003.  

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 were ambiguous as to the question of 
whether tinnitus in each ear can be a separate disability, 
and, thus, VA was entitled to apply its own construction.  
Smith v. Nicholson, No. 05-7168, slip op. at 11 (Fed. Cir. 
June 19, 2006).  The Federal Circuit held that VA's 
interpretation was neither plainly erroneous nor inconsistent 
with the regulations, and, thus, the Court erred in not 
deferring to VA's reasonable interpretation of its own 
regulations.  Id., at 12-13.  

As applied to the veteran's appeal, the effect of the actions 
described above is to prohibit the assignment of separate 10 
percent ratings for tinnitus of each ear under Diagnostic 
Code 6260, as in effect both before and as of June 13, 2003.  
VA's longstanding interpretation of the regulations to allow 
a maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation effective June 
13, 2003 expressly requires that tinnitus be evaluated as a 
single disability, whether bilateral or unilateral.  Thus, 
separate 10 percent ratings for tinnitus of each ear are 
precluded, under the old and new versions of the regulation, 
and neither version is more favorable than the other.  Under 
these circumstances, the disposition of this claim is based 
on the law, and not the facts of the case, and the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the facts are not in 
dispute, and where, as in this case, the decision rests on 
the interpretation of the law, the VCAA is inapplicable.  See 
Dela Cruz v. Principi, 15 Vet.App. 143 (2001).  Similarly, 
compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  Therefore, any 
deficiencies of VCAA notice or assistance are rendered moot.


ORDER

Entitlement to an increased disability rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling, is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


